MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Nov 19 2015, 8:54 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kurt A. Young                                           Gregory F. Zoeller
Nashville, Indiana                                      Attorney General of Indiana

                                                        Karl Scharnberg
                                                        Deputy Attorney General



                                          IN THE
    COURT OF APPEALS OF INDIANA

Zachary L. Ray,                                         November 19, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1504-CR-209
        v.                                              Appeal from the Marion Superior
                                                        Court, Criminal Division 2
State of Indiana,                                       The Honorable Marc Rothenberg,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49G02-1308-MR-52125



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-209 | November 19, 2015   Page 1 of 6
[1]   Zachary L. Ray appeals his conviction of Murder,1 a felony. Relying on the

      doctrine of incredible dubiosity, Ray contends that the evidence was insufficient

      to support his conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On April 8, 2013, Lori McKinney went to a friend’s home on the south side of

      Indianapolis. Ray and Richard Mays were inside using crack cocaine. This

      was McKinney’s first time meeting Ray. The men asked McKinney to help

      them “hit a lick”, and Ray outlined the plan. Transcript at 54. In exchange for

      five Vicodin pills, McKinney agreed to lure a man out of a bar for Ray and

      Mays to rob.


[4]   The trio drove in McKinney’s truck to a local bar, the Colonial Inn, that

      evening. McKinney backed into the parking spot and then went inside, while

      Mays and Ray waited outside. McKinney encountered Mark Putnam in the

      bar, and he bought her a beer. Putnam eventually left the bar with McKinney,

      and his friend, Tony Ventura, exited at the same time. Before Putnam entered

      McKinney’s truck to leave with her, he noticed two men hiding in the bed of

      the truck. He immediately refused to go with McKinney and, instead, went to




      1
          Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-209 | November 19, 2015   Page 2 of 6
      Ventura’s vehicle for a ride home. After Ventura circled around the bar, he

      noticed that McKinney’s truck was gone.


[5]   Indeed, McKinney, Ray, and Mays had moved the truck to a parking lot across

      the street. Ray instructed McKinney to go back inside the bar and try again.

      When she expressed hesitation, Ray threatened, “Bitch, you’re going back in.”

      Id. at 60. McKinney went back into the bar and eventually began conversing

      with Michael Campbell. At one point, McKinney observed Ray and Mays

      standing at each entrance. McKinney eventually asked Campbell if he wanted

      to go to another nearby bar with her, and he agreed.


[6]   Upon exiting the bar after midnight, McKinney walked in front of Campbell as

      she led him to her truck. Mays and Ray approached Campbell from behind,

      and Mays punched Campbell in the back of the head. Campbell fell to the

      ground without moving and Ray started kicking him. Mays and Ray then went

      through Campbell’s pockets, removing his wallet and cell phone. McKinney

      entered her truck and Mays and Ray followed. Mays had Campbell’s phone,

      and Ray had his wallet. McKinney drove them away from the scene, as the

      men expressed disappointment with the amount of money obtained.


[7]   Shortly thereafter, a police officer patrolling the area discovered Campbell, who

      was lying on the ground unconscious with his pockets inside out. Campbell

      remained in a coma and died on May 13 as a result of the blunt force trauma to

      his head that he sustained during the attack. In addition to a skull fracture to




      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-209 | November 19, 2015   Page 3 of 6
       the back of his head and a broken jaw, Campbell had contusions on his body

       that were consistent with being kicked or punched.


[8]    The police investigation led to the arrest of McKinney on April 19. At that

       time, she provided a statement to police, denying involvement and indicating

       that she had witnessed three unknown men attack Campbell outside the bar.


[9]    On June 11, Ray was arrested on an unrelated matter and volunteered

       information regarding this case while being interrogated by police. He

       indicated that he knew about Richard Mays robbing and killing a man about

       two months earlier in a parking lot at the Colonial Inn. Ray stated that Mays

       punched the man in the head before robbing him of about thirty dollars, and

       that a girl named Lori was in jail for the robbery. Ray explained that he

       witnessed the robbery while sitting with Lori in her truck.


[10]   Thereafter, on July 24, McKinney gave another statement to police in which

       she implicated both Mays and Ray. McKinney agreed to testify for the State in

       exchange for a favorable plea agreement.


[11]   The State charged Ray and Mays with felony murder and class A felony

       robbery on August 9, 2013. Ray’s jury trial commenced on February 23, 2015.

       The State called a number of witnesses, including McKinney, Putnam, Ventura,

       and John Cline. Cline testified regarding conversations he had with Ray while

       they were incarcerated together. Ray asked Cline for advice and shared

       significant details with Cline regarding the robbery. These details, to which

       Cline testified, aligned in large part with McKinney’s account and implicated

       Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-209 | November 19, 2015   Page 4 of 6
       Ray in the planning and execution of the robbery. Additionally, the State

       admitted into evidence a photograph of McKinney leaving the bar with the

       victim shortly before the attack and Ray’s June 11 statement.


[12]   The jury found Ray guilty of murder and robbery as charged. At the sentencing

       hearing on March 18, 2015, the trial court vacated the robbery conviction and

       sentenced Ray to sixty-three years in prison for Campbell’s murder.


                                           Discussion & Decision


[13]   Ray contends that the evidence is insufficient to sustain his conviction for

       murder. More specifically, he contends that McKinney’s testimony is

       incredibly dubious and should not be credited.


[14]   Our Supreme Court has recently reiterated the limited scope of the incredible

       dubiosity rule, which requires that there be: “1) a sole testifying witness; 2)

       testimony that is inherently contradictory, equivocal, or the result of coercion;

       and 3) a complete absence of circumstantial evidence.” Moore v. State, 27
N.E.3d 749, 756 (Ind. 2015). While the standard is not impossible to meet, it is

       difficult and “one that requires great ambiguity and inconsistency in the

       evidence.” Id. (quoting Edwards v. State, 753 N.E.2d 618, 622 (Ind. 2001)). In

       other words, the sole witness’s testimony “must be so convoluted and/or

       contrary to human experience that no reasonable person could believe it.” Id.

       (quoting Edwards, 753 N.E.2d at 622).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-209 | November 19, 2015   Page 5 of 6
[15]   There was nothing about McKinney’s testimony that was equivocal or

       inherently contradictory. She consistently testified regarding the attack and

       robbery of Campbell. Further, the inconsistencies between her trial testimony

       and her initial statement to police did not render her trial testimony incredibly

       dubious. See Stephenson v. State, 742 N.E.2d 463 (Ind. 2001).


[16]   Moreover, the State presented additional witnesses and circumstantial evidence

       that supported McKinney’s detailed testimony. This included Ray’s own

       statement to police, pictures of McKinney leaving the bar with Campbell, and

       the testimony of Putnam, Ventura, and Cline.


[17]   The incredible dubiosity rule is simply not applicable here, and it was within the

       jury’s prerogative to believe McKinney’s trial testimony. Accordingly, we reject

       Ray’s invitation to reweigh the evidence and judge witness credibility. See

       Maxwell v. State, 731 N.E.2d 459, 462 (Ind. Ct. App. 2000) (“[i]t is the function

       of the trier of fact to resolve conflicts in testimony, and to determine the weight

       of the evidence and the credibility of the witnesses”), trans. denied. Ray’s

       conviction was supported by sufficient evidence.


[18]   Judgment affirmed.


[19]   Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-209 | November 19, 2015   Page 6 of 6